DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Adams et al. (US 2018/0165472) in view of Soffer (US 2013/022609).
 	Regarding claim 1, Adams teaches a device (i.e., a device as shown in figure 1) comprising:
a button (i.e., hardware switch 110); 
a user interface (i.e., user interface devices 124); 
a sensor (i.e., microphone 144, camera 146, other 148, etc.); 
a processor (i.e., processor 102); and 
a controller (i.e., privacy mode controller 140) configured to:
receive, at a first time, input data indicating that the user interface is outputting information indicating that the sensor is disabled (i.e., a device is plugged into an USB port, such as the USB port 120, as shown in figure 1 (para. [0072]); a privacy mode controller 140 communicates with the USB port 120 (para. [0076]); a command and sensor control device identification data (read on input data) are received by the privacy mode controller 140 wherein the device identification data is able to include data to be displayed on the electronic device in order to verify that the privacy mode is being enabled (read on a sensor being disabling) on the intended device (para. [0077]) such as illumination or flashing of a green LED, a display of the electronic device such as a display 820, as shown in figure 8 (read on user interface)(para. [0068]), [0081] and [0092]);   
disable, based at least in part on the input data (i.e., the privacy mode enable indicator has a first value; para. [0041]; or determining and enabling a privacy mode being enable; para. [0056], [0062]] and [0078]), the sensor by at least: Page 3 of 15Appl. No. 16/870,111PATENT Amdt. dated January 21, 2021 Reply to Office Action of October 29, 2020 
decoupling the sensor from a power source (i.e., disabling a voltage regular or removing power by driving a load switch, a transistor, etc.; para. [0049]), and 
sending, to the processor, output data indicating that the sensor is disabled (i.e., to a subsequent privacy mode command, to the processor 102, from a sensor control device and determining that the privacy mode of the electronic device is last enabled; para. [0085] and [0086]).
It should be noticed that Adams failed to clearly teach the feature of the privacy mode controller 140 to decouple the sensor from the processor. However,  Soffer teaches a secure video camera device (hereinafter “camera device”), such as the camera device 2, as shown in figure 2. The camera device 2 comprises a security controller function 60, switched 91 to 9f (together marked as 9x) and a plurality of sensors included a microphone element 8. Soffer further teaches the security controller function 60 (performed as a controller) to drive a main relay comprising the switches 9x that enables or disables the security function (para. [0055]-[0056]). Soffer further teaches the microphone element 8 is coupled to a processor board 22 (read on the processor) and the switch 9d to isolate the microphone 8 from the processor board 22 by the security controller function 60 which drives the main relay included the switch 9d (para. [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of decoupling the sensor from the processor, as taught by Soffer, into view of Adams in order to fully control access of the microphone.
Regarding claim 2, Adams further teaches a hardware switch 110 which is a two position switch for controlling statuses of the privacy mode. The first position of the switch indicates the privacy mode being enabled (a sensor is disabled) and the second position indicates the privacy mode being disenabled (a sensor is enabled). Adams further teaches whether the sensor is enabled at particular time (the privacy mode is not enabled)(para. [0057]) and outputting information to indicate that the privacy mode of the device has been enabled via the user interface (para. [0069]). Adams further teaches an error or a failure associated with the device at another particular time or subsequent time (para. 0087) and the sensor has remained disable or the privacy mode has enabled (para. [0085]).
Regarding claim 3, Adams further teaches the features of:
generate, at a second time prior to the first time, first status data indicating that the sensor is enabled (i.e., data is generated or received from the controller being verified to indicate that if the verification is false, the privacy is not enabled or the sensor is enabled; para. [0070]); 
determine, at a third time after the first time, that the first status data indicates that the sensor is enabled (i.e., not receiving any response, not receiving a valid respond, etc. at a third time; para. [0070]); 
determine, based at least in part on the input data and the first status data, a failure associated with the device (i.e., determining an error associated with the electronic device; para. [0087]); 
disable the sensor at a fourth time after the third time; and 9 generate second status data indicating that the sensor is disabled (i.e., disabling the sensor by the privacy mode being enabled; para. [0085]-[0086]).
Regarding claim 4, Adams further teaches the features of:
sending, at a second time prior to the first time, second output data that causes the user interface to stop outputting the information (i.e., after the controller 140 received the identification data contains encrypted display data from the sensor control device and the controller 140 send the encrypted display data to be displayed on the electronic device (para. [0081]) and after presenting the display data, the controller 140 received the device identification data as a second output data and contained no encrypted display data, the controller stops outputting the information; para. [0083]); 
determine, based at least in part on the input data and the second output data, a failure of the device (para. [0087]); and 
disable the sensor at a third time after the first time (i.e., the privacy mode is kept to be disabled with the processed ended; para. [0087]).
Regarding claim 5, Adams further teaches a green LED to indicate the sensor being disabled (privacy mode being enabled) and a red LED to indicate the sensor remaining enabled (para. [0069] and [0070]). Adams further teaches the sensor being disabled at last (para. [0085]-[0067]).
Regarding claim 6, Adams further teaches a voltage regular to provide power to the electronic device and therefore provide power to the light source, such as the LEDs indicating the statuses of the sensor and features of determining whether the sensor being disabled (para. [0049]), [0069] and [0070].
Regarding claim 7, Adams further teaches the power source is decoupled by a load switch, a transistor, etc. and features of determining whether the sensor being disabled (para. [0049]), [0069] and [0070]. 
Regarding claim 8, Adams teaches a method implement on a device (i.e., a device as shown in figure 1), the method comprising:
 	receive, at a first time by a controller of the device, input data indicating that a user interface is outputting information indicating that a sensor is disabled (i.e., a device is plugged into an USB port, such as the USB port 120, as shown in figure 1 (para. [0072]); a privacy mode controller 140 communicates with the USB port 120 (para. [0076]); a command and sensor control device identification data (read on input data) are received by the privacy mode controller 140 wherein the device identification data is able to include data to be displayed on the electronic device in order to verify that the privacy mode is being enabled (read on a sensor being disabling) on the intended device (para. [0077]) such as illumination or flashing of a green LED, a display of the electronic device such as a display 820, as shown in figure 8 (read on user interface)(para. [0068]), [0081] and [0092]);   
 	disabling, by the controller based at least in part on the input data (i.e., the privacy mode enable indicator has a first value; para. [0041]; or determining and enabling a privacy mode being enable; para. [0056], [0062]] and [0078]), the sensor by at least: Page 3 of 15Appl. No. 16/870,111PATENT Amdt. dated January 21, 2021 Reply to Office Action of October 29, 2020 
decoupling the sensor from a power source (i.e., disabling a voltage regular or removing power by driving a load switch, a transistor, etc.; para. [0049]), and 
 	sending, to the processor, output data indicating that the sensor is disabled (i.e., to a subsequent privacy mode command, to the processor 102, from a sensor control device and determining that the privacy mode of the electronic device is last enabled; para. [0085] and [0086]).
It should be noticed that Adams failed to clearly teach the feature of the privacy mode controller 140 to decouple the sensor from the processor. However,  Soffer teaches a secure video camera device (hereinafter “camera device”), such as the camera device 2, as shown in figure 2. The camera device 2 comprises a security controller function 60, switched 91 to 9f (together marked as 9x) and a plurality of sensors included a microphone element 8. Soffer further teaches the security controller function 60 (performed as a controller) to drive a main relay comprising the switches 9x that enables or disables the security function (para. [0055]-[0056]). Soffer further teaches the microphone element 8 is coupled to a processor board 22 (read on the processor) and the switch 9d to isolate the microphone 8 from the processor board 22 by the security controller function 60 which drives the main relay included the switch 9d (para. [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of decoupling the sensor from the processor, as taught by Soffer, into view of Adams in order to fully control access of the microphone.
Regarding claim 9, Adams further teaches a hardware switch 110 which is a two position switch for controlling statuses of the privacy mode. The first position of the switch indicates the privacy mode being enabled (a sensor is disabled) and the second position indicates the privacy mode being disenabled (a sensor is enabled). Adams further teaches whether the sensor is enabled at particular time (the privacy mode is not enabled)(para. [0057]) and outputting information to indicate that the privacy mode of the device has been enabled via the user interface (para. [0069]). Adams further teaches an error or a failure associated with the device at another particular time or subsequent time (para. 0087) and the sensor has remained disablement or the privacy mode has enabled (para. [0085]).
Regarding claim 10, Adams further teaches the hardware switch 110, as discussed above, may move between the two positions (by a user) to indicate or request a further change of either enablement or disablement of the privacy mode on the electronic device (para. [0041]). Adams also teaches the status of privacy mode from the last enablement or disablement is also stored. If a request to change the status of the privacy mode or the sensor, the previous stored status of the privacy mode is determined. If the previous stored status is disablement, the controller sends a command to enable the privacy mode. Otherwise, the sensor remains disablement (para. [0085]) and a failure indicator, such as a red LED is provided (para. [0070]).
	Regarding claim 11, Adams further teaches the limitations of the claim, such as, requesting a second input data indicating a request to enable the sensor (i.e., receiving a subsequent privacy mode command to disable the privacy mode; para. [0085]). Adams further teaches the feature of storing the status of enablement or disablement of the privacy mode along with received device identification data in order to determine any failure no long exists (para. [0086]). Adams further teaches the feature of enabling the sensor or disabling the privacy mode (para. [0087]). Finally, Adams teaches the feature of stopping the user interface to output the information (i.e., after the controller 140 received and presenting the identification data contains encrypted display data (status of enablement of the privacy mode) (para. [0081]), the controller 140 received the device identification data as a second output data and contained no encrypted display data, the controller stops outputting the information; para. [0083]).
	Regarding claim 12, Adams further teaches the limitations of the claim as described in a privacy plug insertion process 400, as shown in the figure 4; paragraphs [0064]-[0070]. 
	Regarding claim 13, Adams further teaches the limitations of the claim as described in a privacy plug insertion process 600, as shown in the figure 6; paragraphs [0084]-[0087]. Finally, Adams teaches the feature of stopping the user interface to output the information (i.e., after the controller 140 received and presenting the identification data contains encrypted display data (status of enablement of the privacy mode) (para. [0081]), the controller 140 received the device identification data as a second output data and contained no encrypted display data, the controller stops outputting the information; para. [0083]).
	Regarding claim 14, Adams further teaches the features of disabling, decoupling and removing power on a second sensor, such as each device connected to terminals of USB 120, headphone jack 122, camera, etc., and outputting indications indicate that the sensor or sensors were disabled via LEDs (para. [0048]-[0049] and [0069]).
 	Regarding claim 15, Adams teaches a system (i.e., a system 100, as shown in figure 1) comprising:
a sensor (i.e., microphone 144, camera 146, other 148, etc.); 
a processor coupleable with the sensor (i.e., processor 102); and 
a controller (i.e., privacy mode controller 140) communicatively coupled with the processor and configured to:
receive, at a first time, input data indicating that the user interface is outputting information (i.e., a device is plugged into an USB port, such as the USB port 120, as shown in figure 1 (para. [0072]); a privacy mode controller 140 communicates with the USB port 120 (para. [0076]); a command and sensor control device identification data (read on input data) are received by the privacy mode controller 140 wherein the device identification data is able to include data to be displayed on the electronic device in order to verify that the privacy mode is being enabled (read on a sensor being disabling) on the intended device (para. [0077]) such as illumination or flashing of a green LED, a display of the electronic device such as a display 820, as shown in figure 8 (read on user interface)(para. [0068]), [0081] and [0092]);   
disable, based at least in part on the input data (i.e., the privacy mode enable indicator has a first value; para. [0041]; or determining and enabling a privacy mode being enable; para. [0056], [0062]] and [0078]), the sensor by at least: Page 3 of 15Appl. No. 16/870,111PATENT Amdt. dated January 21, 2021 Reply to Office Action of October 29, 2020 
decoupling the sensor from a power source (i.e., disabling a voltage regular or removing power by driving a load switch, a transistor, etc.; para. [0049]), and 
send, to the processor, output data indicating that the sensor is disabled (i.e., to a subsequent privacy mode command, to the processor 102, from a sensor control device and determining that the privacy mode of the electronic device is last enabled; para. [0085] and [0086]).
It should be noticed that Adams failed to clearly teach the feature of the privacy mode controller 140 to decouple the sensor from the processor. However,  Soffer teaches a secure video camera device (hereinafter “camera device”), such as the camera device 2, as shown in figure 2. The camera device 2 comprises a security controller function 60, switched 91 to 9f (together marked as 9x) and a plurality of sensors included a microphone element 8. Soffer further teaches the security controller function 60 (performed as a controller) to drive a main relay comprising the switches 9x that enables or disables the security function (para. [0055]-[0056]). Soffer further teaches the microphone element 8 is coupled to a processor board 22 (read on the processor) and the switch 9d to isolate the microphone 8 from the processor board 22 by the security controller function 60 which drives the main relay included the switch 9d (para. [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of decoupling the sensor from the processor, as taught by Soffer, into view of Adams in order to fully control access of the microphone.
Regarding claim 18, Soffer further teaches the sensor comprising a camera, such as a secure computer video camera 20 as shown in figure 2 (para. [0053]). Soffer further teaches a data switch, such as a relay or switch 9 to transfer output data to a processor or processor board 22 through lines 61 and switch 9a when the camera device 20 is in disable state (para. [0062]); Soffer also teaches the feature of sending the output data to the processor board 22 to indicate that the camera device 20 is in activate or enable state (para. [0065]).
Regarding claim 19, Adams further teaches the limitations of the claim, such as generating status data (i.e., data is generated; para. [0066]); receiving a request for a status of the sensor (i.e., received data is verified; para. [0068]) and sending an indication (i.e., sending an indication including illumination or flashing of a green LED; para. [0069]).
Regarding claim 20, Soffer further teaches a lighted element 14, as shown in figure 2, and is powered via switch 9c to lines 45 by a USB cable 5 of a computer (lighted source) (para. [0057]). The lighted element 14 comprises an ambient light sensor may be coupled to the security controller function (as the controller) to dim the lighted element 14 (para. [0071]). Soffer further teaches the feature of changing the indication by turning off the indicator (LED) via the switch 9c in open state, to indicate that camera is disable (para. [0068]). Soffer further teaches a user pushing the push-button 63 again as failure of timing of the system. Then, system disables the camera after time of the pushing the push-button 63 expired (para. [0068]).

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2018/0165472) in view of Soffer (US 2013/0222609) as applied to claim 16 above, and further in view of Baker et al. (US 2020/0196141).
Regarding claim 16, Adams and Soffer, in combination, teaches all subject matters as claimed above, except for the features of a first switch coupled to a power line between the sensor and the power source; a second switch coupled to a data line between the sensor and the processor and other functions of the controller. However, Baker teaches such features, in Fig.8A, comprising: 
a first switch coupled to a power line between the sensor and the power source (airgap switch 829B coupled to microphone 830 in order to break the connection providing power; para. [0089]);
a second switch coupled to a data line between the sensor and the processor (i.e., airgap 829C connected between the microphone 830 and control circuit 814; para. [0091]), and wherein the controller is further configured to:
receive the input data from the button based on activation of the button (i.e., receiving a privacy mode input provided by a user placing the audio device in a privacy mode; para. [0076]);
send, to the first switch, first output data causing the decoupling by the first switch of the sensor from the power source by severing a connection of the sensor and the power source via the power line (i.e., airgap switch 829C may break the communication connection for receiving acoustic data from the microphone; para. [0091] and [0038]); and
send, to the second switch, second output data causing the decoupling by the second switch of the sensor from the processor (para. [0091]).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the power switch and data switch, as mentioned above, as taught by Baker, into view of Adams and Soffer in order to remove the power and render the sensor’s inoperable.

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2018/0165472) in view of Soffer (US 2013/0222609) and Baker et al. (US 2020/0196141) as applied to claims 15 and 16 above, and further in view of Whatmough (US 10,878,315).
 	Regarding claim 17, Adams and Soffer teach the sensor comprising a microphone as discussed above. However, Adams, Soffer and Baker failed to clearly teach the output data causes data bits on the data line to have a zero value. However, Whatmough teaches a logic device, such as a comparator 112, as shown in figure 2, to control the analog switch 124. The comparator 112 may “AND” (or filter) each data-bit of an incoming 8 bit-data word to detect whether such data-bit of the 8-bit data word correspond to “0”. If so, the output of a digital comparator 112 would represent a digital zero “0” value to control the analog switch 124 (col.3, line 64 through col.4, line 4).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the output data causes data bits on the data line to have a zero value, as taught by Whatmough, into view of Adams, Soffer and Baker in order to control the enable/disable states of the data switch.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,272,141. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the patent and/or recited in different words (In re KARLSON (CCPA) 136 USPQ 184 (1963)).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                                                                                                                                                                                                                     						
						
Date: December 2022